Case 1:15-cv-08725-GBD-RWL Document 216 Filed 10/15/18 Page 1 of 4

Weil, Botshal & Manges LLP

BY ECF AND HAND DELIVERY 757 Fiffh Aver\ue
New York, NY1U153-0119

+1 212 310 8000 tel
+1 212 310 8007 fa)<

Joshua S. Amse|
+1212 310 8732
OCTObSI' l 5, 20 l 8 joshua.amse|@wei|.com

Honorable Robert W. Lehrburger

United States Magistrate Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 1000';'

Rei UMB Bai:~'k, N.A. v. Sanoyi, No_ 15 Civ. 8?25 (GBD) (RWL)

Dear Magistrate Judge Lehrburger:

This firm represents Sanoti in the above-referenced action. In a November 22, 201'? Memorandum and
Order, Your Honor stated that “[s]hould there come a time later in the case when Sanofi believes there
are new and valid reasons to subpoena any or all of the CVR Holders, Sanoti may apply to the Court for
leave to do so.” (ECF No. 160 at 4.) In light of Plaintiff’ s recent October 9, 2013 deposition testimony,
Sanoti respectfully requests leave of Court to seek narrowly tailored discovery from non-party CVR
holders Stonehill Master Fund Limited and Stonehill Institutional Partners, L.P. (together, “Stonehill”).

    

it is both unfair
and prejudicial to Sanof`l for Stonehill to continue to shield itself from discovery by claiming (without
any support) that responding to any subpoena in this action constitutes undue burden. Sanofl
accordingly requests leave to serve tailored subpoenas on Stonehilll for any non-privileged documents
and communications regarding; (i) the CVR Agreement, Sanofi’s obligations thereunder, and the claims
asserted in the litigation; (ii) Stonehill’s valuation of the CVRs and any documents regarding its
decision(s) to invest in CVRs; and (iii) Stonehill’s trading in CVRs from .luly 2015 to the present. (See
Proposed Subpoena (Ex. A).z)

It is well-settled that the relevance standard under Rule 26(b) is “an extremely broad concept,” even for
non-party subpoenas See Refco Grp, Ltd., LLC v. Cmilor lf`z`tzgerald, L.P., 2014 WL 5420225, at *?
(S_D,N_Y_ Oct_ 24, 2014) (Pitman, M_J.). Int`ormation “need not be admissible in evidence to be
discoverable,” Fed. R. Civ. P. 26(b), so long as it “could lead to other matter[s] that could bear on any

 

' Two (identical) subpoenas would be served, one on each of the Stonehil] entities, which share the same investment adviser.

3 Exhibits are attached to this letter.

WE|L:\96?60904\1\?193?.0101

Case 1:15-cv-08725-GBD-RWL Document 216 Filed 10/15/18 Page 2 of 4

Honorable Robert W. Lehrburger
October 15, 2018
Page 2

party°S claim or defense.” L._ifégtmrd L.iceu.s'ing (`o;ry). v. Kozak, 2016 WL 473315?, at *5 (S.D,N_Y.
Sept. 9, 2016) (Francis, M.J.) (citation omitted). The limited information Sanofl seeks here is plainly
relevant. Discovery to date confirms that Stonehill is far from an absent class member (as Plaintiff
claimed in its prior letters to the Court .3 Rather for all ractical u oses Stonehill is the real laintiff
in interest here

    

   

 

 

3 In any evcnl, even absent class members who have "injccled themselves into thc liligation” arc appropriately "subjccl lo
discovery." See William B. Rnbenstein, Newberg on Class Actions § 9: 12 at 423-24 (5th ed, 2011)_

WE|L:\96?60904\1\?193?.0101

Case 1:15-cv-08725-GBD-RWL Document 216 Filed 10/15/18 Page 3 of 4

Honorable Robert W. Lehrburger
October 15, 2018
Page 3

 

Given the unique facts of this case, Stonehill’s communications discussing the “merits of the case” or
“any facts of the case” and documents reflecting on its or the Trustee’s “credibility” are relevant and
properly discoverable under Rule 26. See, e,g., (_.`ohen v. (_.`ohen, 2015 WL 4469?04, at *4 (S.D.N.Y.
June 29, 2015) (granting discovery of such communications between plaintiff and her litigation funder).
The fact that the discovery granted in (_.'ohen was from a named party is of no moment given Stonehill’s
intimate involvement in this case as the plaintiff in all but name. Thus, unlike in Home Equr`!y Mor'.tg.
i"rusz Serl`es 2006-5 v. DLJ Mortg, Capl`ta!, lnc., 2014 WL 385365? (N.Y. Sup. Ct. July 28, 2014) - a
single, unpublished state court decision - the record here shows that Stonehill played (and continues to
play) a critical role in directing and prosecuting this action.

“[A] third party with a substantial interest in the litigation," like Stonehill, “cannot be allowed to
frustrate the rules of discovery to the disadvantage of a party.” frank of New York v. Meridten BIA 0
Bmzk Ybnzam`a L!d., 1'?'1 F.R.D. 135, 148 (S.D.N.Y. 199?). Stonehill’s position in this action is akin to
an insurer whose communications concerning the facts underlying the litigation are discoverable by
virtue of the insurer’s being integrally and intimately involved in the litigation. See, e.g,, Breskt`n v,
Lt'lrl`co, 455 N.Y.S.2d 1000, 1001 (N.Y. Sup. Ct. 1982) (ordering defendant to have its insurer, who was
practically “an agent of the defendant,” to provide documents to plaintiff where the insurer was not “a
stranger to the litigation” and not a “disinterested nonparty witness”). Denying the narrowly tailored
discovery sought from Stonehill would only reward “a third party with a substantial interest in the
litigation” for “frustrat[ing] the rules of discovery.”5

For all of these reasons, Sanofl respectfully seeks leave of Court to serve Stonehill with the narrowly
tailored subpoenas submitted as Exhibit A.

 

5 Discovery in this action has been wholly one-sided to date. Bef`ore the end of fact discovery there will have been at least 22
Sanoli dcpositions, and Sanol't has produced lens of millions of pages of documents Thcrc has been one deposition of
l:’laintil`l`1 on October 9, 2018.

WE|L:\96?60904\1\?193?.0101

Case 1:15-cv-08725-GBD-RWL Document 216 Filed 10/15/18 Page 4 of 4

Honorable Robert W. Lehrburger
October 15, 2018
Page 4

Respectfully submitted,

 

Jshua S. Amsel'

cc: Counsel of Record

WE|L.'\S'E?'EOQCM‘|\?‘| 93'.-’.010‘|

